Quinn, Chief Judge
(concurring in the result) :
The president of a special court-martial has responsibilities that transcend his role as a court member. For example, he alone is responsible for determining proper instructions on applicable rules of law, United States v Pinkston, 6 USCMA 700, 21 CMR 22; and his instructions are not subject to objection by any court member. United States v Bridges, 12 USCMA 96, 30 CMR 96. In this area, therefore, he certainly has the right to confer with counsel and the accused out of the presence of the other court members. Moreover, the Manual for Courts-Martial, United States, 1951, paragraph 406(1), specifies certain “additional powers and duties” possessed by a president which are separate from his position as a court member. In the special court-martial, the president is expressly entrusted with responsibility for “the fair and orderly conduct of the proceedings.” Id., paragraph 406 (2). He is not, therefore, just a court member; he is also the presiding officer. As presiding officer, he possesses, in my opinion, discretion to determine whether a hearing out of the presence of other court members would preserve the fairness and orderliness of the trial. Of course, every such hearing must be in the presence of trial counsel and the accused and his counsel. Cf. United States v Bruce, 12 USCMA 410, 30 CMR 410. The occasions for such hearings may be few, but that circumstance does not justify depriving the president of his authority as presiding officer.
As to the merits of the question presented by the appeal, the circumstances are sufficiently like United States v Norwood, 16 USCMA 310, 36 CMR 466, to justify reversal of Charge II and its specification.